Tripartite Agreement
 
Party A: Wuhan Guoce Nordic New Energy Co., Ltd.
Legal Representative: Hou Tiexin
Address:


Party B: Guoneng Fengshen(Beijing) New Energy Technology Co., Ltd.
Legal Representative: Huang Duanyi
Address:


Party C: Jilin Fengshen Yongmao Wind Power Co., Ltd.
Legal Representative: Qu Zhongkan
Address:


Whereas:


Party A and Party B have signed Purchase Contract for Wind Turbine Generator
System (Contract No.: GCN20100209-01) (hereinafter referred to as ‘Purchase
Contract’) on 9 February, 2010. The wind generators under this contract are to
be used in the wind power project of Party C, and the place of delivery is to be
at the Jilin Yongmao wind farm. By now, Party A has completed the production of
48 wind generators.


In order to further definite Party C as the actual subject performing the
Purchase Contract, through negotiation among Party B and Party C, the following
terms are formulated for the said parties to comply with:


1. Party A, Party B and Party C all confirm the legal fact that the Purchase
Contract for Wind Turbine Generator System (Contract No.: GCN20100209-01) was
signed by Party A and Party B on 9 February, 2010;


2. In consideration of the actual progress of the project and the changes in the
market conditions, the new Purchase Contract for Wind Turbine Generator System
shall be signed by Party A and Party C based on the original contract, and shall
totally replace the previously signed Purchase Contract between Party A and
Party B;
 
 
1 of 2

--------------------------------------------------------------------------------

 

3. Once the new Purchase Contract for Wind Turbine Generator System to be signed
between Party A and Party C comes into force, the previously signed sale and
Purchase is no longer binding upon Party A and Party B, and Party A and Party B
shall not investigate liabilities for breach of contract for each other. The
relevant agreement signed by Party A, Party B and Party C regarding the transfer
of rights and obligations stipulated in the previously Purchase Contract shall
automatically cease to be in force. Party A and Party C shall fully perform the
contractual obligations according to the newly signed Purchase Contract for Wind
Turbine Generator System.


4. This Agreement shall come into force upon signature and stamp of all three
parties, and each Party promises to other parties that the signers of this
Agreement have authorization and the proceeding has gone through necessary
voting procedures as required by the law and each company’s articles of
association and has been granted or approved.


5. Within 7 days upon the date this Agreement comes into force, Party A and
Party B shall make and conclude a new contract according to this Agreement.


6. This Agreement is made in six copies with the same legal effect. Each party
shall hold two copies.


The remainder of this page intentionally left blank, only for signatures and
stamps.


Party A: Wuhan Guoce Nordic New Energy Co., Ltd. (sealed)
Legal representative/Authorized representative (signature)


Party B: : Guoneng Fengshen(Beijing) New Energy Technology Co., Ltd. (sealed)
Legal representative/Authorized representative (signature)


Party C: Jilin Fengshen Yongmao Wind Power Co., Ltd. (sealed)
Legal representative/Authorized representative (signature)



 
Signing Date:

 
 
2 of 2

--------------------------------------------------------------------------------

 